Title: Joseph C. Cabell to Thomas Jefferson, 6 February 1818
From: Cabell, Joseph Carrington
To: Jefferson, Thomas


                    
                        Dear Sir,
                        Richmond
6. Feb: 1818.
                    
                    I now enclose you the Duplicate Patent of Mr Des Essart’s land, which I procured from the Land office, together with his letter to you, and the French copy of his Patent. I have retained a copy of his letter to you, of yours to me on the same subject, and of the Patent, which I shall put into the hands of Mr Davisson, or some other member, for the purpose of procuring particular information about the quality & situation of the land. It is not an easy matter to find a suitable person to make these enquiries, but I will make the best selection in my power. I have paid some  $4.67—to the Register of the Land office, and to the keeper of the great Seal of state; which I have done with pleasure, and as it gave me a small opportunity of   manifesting my gratitude for the many civilities I received from Mr Des Essarts’ countrymen. Situated as that gentleman is, and making his appeal thro’ Genl Kosciusko, to the liberality attention of Virginians, I should despise the man who would hesitate to lend his aid on such an occasion. I beg therefore that not a word may be said about returning the pittance I have contributed. I wish it were in my power to render more effectual services to him. You shall hear further from me on this subject.
                    Yesterday Mr Taylor of Chesterfield offered your bill as a substitute for Mr Scott’s. I have already apprized you of the state of things upon this subject. A motion was made to print 500 Copies, which failed. A motion to print 250 Copies prevailed. But a part of the House opposed the printing at all. I have sought for information as to the cause of this opposition. I believe it proceeded chiefly from the back country members. For two months certain persons have been training those members to oppose all that could come from you. The back-country spirit has been industriously excited. They are alarmed at the prospect of losing the future seat of Government. There is much faction in this business. All that I have ever told you about those people is true. But few of them, legislate for the state: they legislate for the back country. You thought Johnson would be with us. How much you were mistaken! He heard the report with contortions of countenance. He is for Staunton still. He tells me he thinks we have contrived to settle the Question in favor of the Central College: But and I think he considers the chances are against Staunton. But he will contend still for that place, and as long as a ray of hope remains, I believe he would be disposed to depress the Central College. In a contest between Lexington & Charlottesville, he would be probably be neutral: but I believe he would not regret to see Charlottesville prevail. The friends of Staunton & Lexington wish to keep down the Central College. I believe they would oppose the appropriation of a dollar to it. Should it get even a little annuity, it would be established: and one year more would throw Staunton out of the chace, altogether, and Lexington in the back ground. For these reasons, I believe the back country will oppose a small appropriation to the Central College with nearly as much zeal, as they it would, the establishment of the University at that place. Were it not for the clashing of local interests, it is probable something might be done. But there is no doubt of the failure of any general plan; and altho’ in that event, I should be disposed to try the experiment of a particular bill, I am informed there is but little prospect of success. But in every point of view it was right to have your bill brought in and printed. I remember some years ago, your letter to Mr Carr was handed about here, praised by a few, & dropped. I got it printed, and enlightened men every where were pleased to see it. I cannot bear the idea, to have put myself you to so much trouble for the apparent gratification of a few half-witted members. Let the measure come out from private coteries to the eye of the state: and men of intellect will again be pleased. Those who oppose your views, say that the Bill is a finished production in theory. I will endeavor to send you some of the printed copies. There is but little prospect of doing any thing in the way of subscription thro’ the medium of members of Assembly. When every public prospect fails, I will consult with my friends on that subject. It would be very important to get liberal men to come into the next Assembly. The northwestern part of Virginia begins to detach itself from the Southwestern. A leading man from that section would carry off a wing of the Enemy’s Army. If such a man as Genl Jackson would come here from that Quarter, Wm Burwell from the south &c &c and would support your views, the game would be safe. This is a delicate subject. But perhaps the happiness of the present & future generations depend upon the execution of the plan.  I  I write now, & shall continue to write to you, with freedom about men, because I know  I  it to be impossible to lay open the secret springs of action without such freedom, and wherever confidence is proper, you will observe it.
                    
                        I am, Dr Sir, faithfully yours
                        Joseph C. Cabell
                    
                 